Case: 20-61073     Document: 00515974942          Page: 1    Date Filed: 08/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 11, 2021
                                   No. 20-61073                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonathan Hilliam McDougal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:15-CR-26-1


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jonathan McDougal challenges a condition of supervised release
   imposed with his revocation sentence. Finding no error of fact or law, we
   AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61073        Document: 00515974942             Page: 2      Date Filed: 08/11/2021




                                        No. 20-61073


                                  I. BACKGROUND
           McDougal pled guilty in 2016 to one count of distribution of a
   detectable amount of cocaine base—“crack”—in violation of 18 U.S.C. § 2
   and 21 U.S.C. § 841(a)(1). The district court sentenced McDougal to 28
   months in prison and three years of supervised release.                  Additionally,
   McDougal was required to participate in a “program of testing and/or
   treatment for alcohol or drug abuse as directed by the probation officer.”
   Supervised release began on April 4, 2018.
           In February 2020, McDougal’s probation officer petitioned the court
   for an arrest warrant.        The petition alleged that McDougal violated a
   mandatory condition of his supervised release by committing a state felony.
   Specifically, it asserted that between May 1, 2018 and July 1, 2018, McDougal
   embezzled $7,924.91 belonging to the state of Mississippi. McDougal pled
   guilty in state court to the offense in November 2019 and was sentenced to
   ten years in prison and five years of supervised release. 1
           At the revocation hearing, McDougal admitted committing the
   offense. He explained that he used his state-issued fuel card to fuel other
   people’s cars in exchange for additional money. 2 He claimed this was
   necessary to support eight children and pay outstanding debts. The money
   allegedly went towards food for his kids, child support, gas, and rent—
   McDougal stated that after those expenditures, he often only had $30 to $50



           1
            He was eligible for release after serving three years imprisonment. McDougal was
   subsequently released by the state on August 12, 2020 and was remanded to federal
   custody.
           2
             To do so, McDougal had to “cut deals” where he was only getting a portion of
   the value of the gas. For example, he would put $40 worth of fuel in another person’s
   vehicle in exchange for $20. McDougal admitted to converting the entire $7,924.91 (it was
   charged to the card) but only received $3000 to $4000 in actual cash.




                                              2
Case: 20-61073     Document: 00515974942           Page: 3   Date Filed: 08/11/2021




                                    No. 20-61073


   for each two-week period. McDougal’s counsel also noted that two of his
   children lived with him and that McDougal had not failed any drug tests while
   on supervised release, so “it [was] not an issue of whether or not this money
   was going towards drugs.” The district court noted that McDougal’s lack of
   proof for how he spent the money was “a negative,” and it was likely that he
   did “something else with the money.” The court recessed the hearing to
   allow the defense time to gather evidence of expenditures.
          McDougal then presented two witnesses: his sister, Shama Harris,
   and one of his children, Jontaveyun Jones. Harris testified that McDougal
   had been living with her and paying for gas, food, and expenses for two of his
   children. She also saw him give money to the children’s mother and send
   money to his other children out of state. McDougal also helped pay for food
   and utilities at the house. Harris asserted that she did not know of any drug
   use by McDougal, had never heard of him using drugs, and that he had
   stopped drinking because he “didn’t like the taste of it.” Finally, Harris
   testified that McDougal had paid over $1000 in household expenses while
   living there, but she didn’t know what he did with all of the embezzled
   money. Jones testified that McDougal paid for food, clothes, and school
   sports equipment. He further stated that McDougal had given money
   directly to his mother and that he had lived with McDougal for nearly a year.
   But Jones conceded that he did not know how much McDougal had paid in
   child support or whether he was current on payments.
          The district court then moved to sentencing. The court first noted
   that the embezzlement occurred less than a month after McDougal’s release
   from federal custody and that “one has to conclude that he hardly was
   rehabilitated since in less than a month’s time after being committed to
   supervised release . . . he committed a felony.” The court then explained
   that McDougal had failed to adduce evidence as to what became of the nearly
   $4000 that he received. Having received no testimony from the children’s



                                         3
Case: 20-61073         Document: 00515974942             Page: 4      Date Filed: 08/11/2021




                                          No. 20-61073


   mothers, and no testimony that he attempted to satisfy his outstanding child
   support obligations, the court “heard nothing to persuade it that this
   defendant spent any significant money on his children, nor that he spent any
   significant money with his sister when he was staying there free with her and
   her husband.” The court concluded that it had no idea what McDougal did
   with the money since it found none of the testimony credible, and it was
   “troubled by the short interval between this defendant’s release from
   incarceration and his determination to reenter the realm of crime.” Finally,
   the court observed that McDougal had been “quite deep in the drug trade”
   and now “quite deep in embezzlement.”                   The court then sentenced
   McDougal to ten months imprisonment and 26 months supervised release.
          In addition, the court ordered that “based on [his] history of drug
   abuse, [McDougal] must participate in an alcohol/drug abuse treatment
   program and follow the rules and regulations of the program.” The court
   explained that it “didn’t see very much about [McDougal’s] potential use of
   drugs, but certainly [his] possession and sale of drugs is evident.” 3
   Accordingly, the court ordered that McDougal be evaluated and observed—
   this was to be supervised by the probation officer. But if there was no drug
   problem then the probation officer was not to execute this portion of the
   order. The court later reiterated that it was “ordering treatment if the
   probation officer deems it necessary . . . [b]ut that decision will lie with the
   probation officer.”
          McDougal objected that “[t]here’s nothing before the Court to say
   that he has a potential for drug use. Maybe ten years ago. There’s nothing
   certainly since he’s been on supervised release for drug use. There’s been
   nothing while he was on pretrial release prior to his sentence in 2016.”


          3
              The court recognized that McDougal had not tested positive for drugs.




                                                4
Case: 20-61073      Document: 00515974942          Page: 5   Date Filed: 08/11/2021




                                    No. 20-61073


   According to the defense, there was “no evidence here before the Court to
   require such a treatment requirement, and so we’d object to the sentence as
   a whole but that one as well specifically.”
          The court denied the objection, stating “your protest is a frivolous
   protest if he doesn’t have a problem, because I’ve already said the probation
   officer does not have to impose those conditions if it does not have a
   problem.” The court also added that it has to look out for public safety, and
   it was not aware of what McDougal had done with the money: “The Court
   doesn’t know whether he invested in some drug trade. The Court doesn’t
   know whether he picked up with his prior partners and purchased some
   drugs. The Court doesn’t know any of that.” The prosecution then
   attempted to clarify that the court was only ordering that McDougal be
   evaluated, and that the court and probation officer could take further steps
   based on that. The court agreed “[b]ased on the evaluation and what the
   probation officer knows based on that.” McDougal timely appealed the
   sentence.
                                II. DISCUSSION
          McDougal raises two issues on appeal. First, he challenges the district
   court’s imposition of required participation in an alcohol and drug abuse
   treatment program as a special condition of his supervised release. Second,
   McDougal asserts that the district court impermissibly delegated the decision
   of whether to require treatment to the probation officer. Neither argument
   prevails.
   A. Substance Abuse Treatment Condition
          This court reviews a preserved challenge to a special condition of
   supervised release for abuse of discretion.       United States v. Caravayo,
   809 F.3d 269, 272 (5th Cir. 2015). “District courts have ‘wide discretion in
   imposing terms and conditions of supervised release.’” United States v.




                                          5
Case: 20-61073      Document: 00515974942           Page: 6     Date Filed: 08/11/2021




                                     No. 20-61073


   Dean, 940 F.3d 888, 891 (5th Cir. 2019) (quoting United States v. Paul,
   274 F.3d 155, 164 (5th Cir. 2001)). The sentencing court “may impose any
   condition it deems appropriate” subject to two limitations. Id. First, the
   condition must reasonably relate to at least one of the four statutory factors
   enumerated in 18 U.S.C. § 3553(a):
          (1) the nature and characteristics of the offense and the history
          and characteristics of the defendant; (2) the need for the
          sentence imposed to afford adequate deterrence to criminal
          conduct; (3) the need for the sentence imposed to protect the
          public from further crimes of the defendant; and (4) the need
          for the sentence imposed to provide the defendant with needed
          educational or vocational training, medical care, or other
          correctional treatment in the most effective manner.
   United States v. Bree, 927 F.3d 856, 859–60 (5th Cir. 2019). Second, “‘the
   condition must be narrowly tailored such that it does not involve a greater
   deprivation of liberty than is reasonably necessary to fulfill the purposes set
   forth in’ § 3553(a).” Dean, 940 F.3d at 891 (quoting United States v. Scott,
   821 F.3d 562, 570 (5th Cir. 2016)).
          Further, the district court must make factual findings in terms of the
   § 3553(a) factors to justify the special condition. United States v. Salazar,
   743 F.3d 445, 451 (5th Cir. 2014). But “[i]n the absence of a factual finding,
   a court of appeals may nevertheless affirm a special condition ‘where the
   [district] court’s reasoning can be inferred after an examination of the
   record.’” Caravayo, 809 F.3d at 275 (quoting Salazar, 743 F.3d at 451).
          McDougal principally argues that the special condition here fails at
   step one. It is not reasonably related to any of the factors because there is no
   evidence that he is using drugs or that any of the embezzled funds went
   toward drugs. Without this evidence, the condition does not relate to
   deterrence, public protection, or medical care. Last, he claims, the district
   court failed to provide factual support for the condition.



                                          6
Case: 20-61073        Document: 00515974942              Page: 7      Date Filed: 08/11/2021




                                         No. 20-61073


           In rebuttal, the government argues that the condition is properly
   related to McDougal’s past history of alcohol and marijuana abuse, and his
   prior conviction for possessing and selling drugs. The government keys in on
   the district court’s concern that the embezzled money was used for drug
   purchases and argues that the court was in the best position to judge
   credibility.
           The starting point here is determining what condition the court
   actually imposed. The written judgment states that McDougal “must
   participate in an alcohol/drug abuse treatment program and . . . [t]he
   probation officer will supervise [] participation in the program.”                     At
   sentencing, the court reiterated that McDougal “must participate” in a
   treatment program. Yet the court further stated that it wanted McDougal
   “evaluated and observed to see if [he] ha[s] a drug problem . . . . [I]f [he]
   do[esn’t] have a drug problem, the probation officer will not execute this
   portion of the order.” 4           The written judgment makes participation
   mandatory, but the verbal judgment appears to make initial participation (the
   evaluation and observation) mandatory and continued participation only
   required upon a determination that McDougal has a “drug problem.” In a
   sense, the probation officer will either terminate treatment or escalate the
   intensity after the threshold determination.
           “If the in-court pronouncement differs from the judgment that later
   issues, what the judge said at sentencing controls.” United States v. Diggles,


           4
             To be sure, though the district court states that “the probation officer will not
   execute” the treatment condition, evaluation and observation are necessary
   prerequisites—meaning that the condition will be initially executed. The probation officer
   will then cease to execute the treatment condition if McDougal does not have a drug
   problem. That the district court used the words “evaluated and observed” makes no
   difference. Evaluation and observation are as much a component of a treatment program
   as any subsequent therapy.




                                               7
Case: 20-61073        Document: 00515974942              Page: 8       Date Filed: 08/11/2021




                                          No. 20-61073


   957 F.3d 551, 557 (5th Cir. 2020) (en banc). A conflict exists where “the
   written judgment broadens the restrictions or requirements of supervised
   release from an oral pronouncement,” United States v. Mireles, 471 F.3d 551,
   558 (5th Cir. 2006), or “impos[es] a more burdensome requirement,” United
   States v. Bigelow, 462 F.3d 378, 383 (5th Cir. 2006). Here they conflict, 5 so
   the oral pronouncement trumps and continued participation in the treatment
   program is contingent on whether McDougal actually has a “drug problem.”
           That condition reasonably relates to the § 3553(a) factors. First,
   McDougal has a past conviction for a drug offense, and the original
   Presentence Report indicated that he had previously been addicted to alcohol
   and marijuana. Second, the current offense involved the embezzlement of
   nearly $8000 (over $3000 of which McDougal received), and the district
   court rejected McDougal’s explanation of where that money went. The
   court drew a reasonable connection between the unaccounted-for funds and
   the possibility that McDougal may have a drug problem. If McDougal does
   have a drug problem, substance abuse treatment would reasonably constitute
   appropriate medical care. By requiring a threshold determination that
   McDougal actually has a drug problem before mandating continued
   participation, the condition is narrowly tailored.
           Here the district court made explicit, and the record supports, its
   concern that McDougal may have fallen into a drug problem. That is
   sufficient to trigger an inquiry. Whether McDougal is found to be clean or


           5
            If the two judgments do not actually conflict, and instead “the written judgment
   simply clarifies an ambiguity in the oral pronouncement, [this court] look[s] to the
   sentencing court’s intent to determine the sentence.” United States v. Tang, 718 F.3d 476,
   487 (5th Cir. 2013) (per curiam). Intent is determined by examining the record as a whole.
   United States v. Tanner, 984 F.3d 454, 456 (5th Cir. 2021). This approach leads to the same
   result. The record clearly indicates that the district court intended to limit the extent of
   treatment depending on whether McDougal actually had a drug problem.




                                                8
Case: 20-61073        Document: 00515974942              Page: 9       Date Filed: 08/11/2021




                                          No. 20-61073


   not, the condition accounts for the result of the inquiry. Accordingly, the
   district court did not abuse its discretion in imposing this drug treatment
   condition.
   B. Impermissible Judicial Delegation
           “The imposition of a sentence, including the terms and conditions of
   supervised release, is a core judicial function that cannot be delegated.”
   Sealed Appellee v. Sealed Appellant, 937 F.3d 392, 400 (5th Cir. 2019) (quoting
   United States v. Franklin, 838 F.3d 564, 568 (5th Cir. 2016)). The district
   court must have “the final say” on whether to impose a condition. United
   States v. Huerta, 994 F.3d 711, 716–17 (5th Cir. 2021) (quoting United States
   v. Medel-Guadalupe, 987 F.3d 424, 431 (5th Cir. 2021)). Thus, it is not
   permissible for a district court to delegate the decision “whether a defendant
   will participate in a treatment program,” but “a district court may properly
   delegate to a probation officer decisions as to the details of a condition of
   supervised release.” 6 Sealed Appellee, 937 F.3d at 400 (internal quotation
   marks and citations omitted).
           Consistent with this distinction, a probation officer’s authority can
   permissibly extend to the “modality, intensity, and duration” of a treatment
   condition. Medel-Guadalupe, 987 F.3d at 431. Here, the district court plainly
   required treatment and left only the duration and intensity of that treatment
   to the probation officer. If McDougal is found not to have a condition
   warranting further treatment, then the probation officer is instructed not to
   require treatment. Since the district court exercised its “final say” over the



           6
             There are additional limitations on the delegation of the details of a condition
   when it involves a “significant deprivation of liberty.” United States v. Martinez, 987 F.3d
   432, 434–36 (5th Cir. 2021); see also Medel-Guadalupe, 987 F.3d at 430–31. This is not
   implicated here.




                                                9
Case: 20-61073     Document: 00515974942           Page: 10   Date Filed: 08/11/2021




                                    No. 20-61073


   initial treatment decision, delegating questions of duration and intensity was
   permissible. See Huerta, 994 F.3d at 716–17.
                              III. CONCLUSION
          The judgment of the district court is AFFIRMED.




                                        10